Mr. Justice Fentress
delivered the opinion of the Court.
The hill of complaint alleges that. Harry S. Stokes, deceased, a Nashville lawyer, was indebted to the complainant in the sum of $3,196.55 for stenographic services, rendered in attending the trials of lawsuits and making notes of the proceedings and furnishing typewritten transcripts of same.
The bill states that Stokes had. effected polices of insurance upon his life, payable to his estate, for more than $90,000, also that he died testate, and that, the proceeds of the policies were in the hands of the defendants, his executor and executrix, the latter the widow of the decedant, and that by the terms of the codicil to the will, the testator provided for the payment of complainant’s debt out of this insurance money.
It is averred that the estate of the deceased is hopelessly insolvent, and that the executor and executrix have refused to pay complainant’s claim out of the aforesaid fund.
The paragraph of the codicil relied upon is as follows:
“All accounts for goods or merchandise and all notes, for borrowed money, executed by me, are to be paid within sixty' days after my death, and for these such items I wish payment made out of my insurance money, since I do not wish people who have *659risked me to be kept out of tbeir money longer tlian sixty days. ’ ’
Complainant insists that bis debt is comprehended in the words ‘ ‘ goods or merchandise. ’ ’
The defendants demurred to the hill, and their demurrer was overruled, and they appealed to the court of civil appeals. That court was of the opinion that the decree was erroneous' in finding complainant’s debt was covered by the words “goods or merchandise,” and reversed the chancellor. A petition for certiorari has been filed, in this court, in which it is insisted the decree of the chancellor is correct, and that of the court, of civil appeals is erroneous.
We are of the opinion that the court of civil appeals was correct, and the demurrer to the hill should have been sustained.
Bouvier defines goods as follows:
“Goods. In contracts.- The term ‘goods’ is not so wide as chattels, for it applies to inanimate objects, and does not include animals or chattels real, as a lease for years of house or land, which chattels does include. Goods will not include fixtures; a subscription for stock; or teams and wagons, notes and accounts due; in a more limited sense goods is used for articles of merchandise. It has been held in Massachusetts that promissory notes were within the term ‘goods’ in the statute of frauds; so stock or shares of an incorporated company; so, in some cases, hank notes and coin. The word ‘goods’ is *660always used to designate wares, commodities, and personal chattels; the word ‘effects’ is the equivalent of the word ‘movable.”
“In wills. Goods is nomen generalissimum, and, if there is nothing’ to limit, will comprehend all of the estate of the testator, as stocks, bonds, notes, money, plate, furniture, etc. But in general it, will be limited by the context of the will.”
This lexicographer also defines merchandise as follows:
“A term including all those things which merchants sell, whether wholesale or retail; as dry goods, hardware, groceries, drugs, etc. It is usually applied to personal chattels only and to those which are not required for food or immediate support; but such as remain after having been used, or which are used only by a slow consumption.”
“It may be, and often is, used as the synonym of ‘goods,’ ‘wares,’ and ‘commodities.’ If used in an insurance policy to describe the goods of a merchant, it may very properly be limited to goods for sale. If used for the same purpose to describe the goods 'of a painter, it may be held to cover property intended for use, and not for sale.
“Mere evidences of value, as bank bills, are not, merchandise. The fact that a thing is sometimes bought and sold does not make it merchandise.
“‘Goods, wares, merchandise,’ has been held to embrace animate, as well as inanimate, property, as oxen, or horses. Merchandise may include a curricle; *661or shares in a joint-stock company; or horses and tracks. ’ ’
Both words are very comprehensive. It is impossible to give a definition of either which wonld he a proper test under all conditions. The meaning of the terms mnst he gathered from the context and subject. In re The Conqueror, 166 U. S., 114, 17 Sup. Ct., 510, 41 L. Ed., 940; Boston & Glouchester Steamboat Co. v. Commonwealth, 195 Mass., 385, 81 N. E., 286, 11 Ann. Cas., 678; In re Watson, 17 S. D., 486, 97 N. W. 463, 2 Ann. Cas., 321; Gibbs v. Usher, 10 Fed. Cas.. 303.
The portion of the account for making notes of court proceedings is manifestly neither goods nor merchandise but a debt for services. Furthermore we do not think such transcripts are included in these terms.
Transcripts of court proceedings have no intrinsic value; they have no market value; they are not, generally, articles of barter or trade; they are not, ordinarily, valuable to anybody, except persons who have a special interest in the lawsuits of which they are records. They are written information of transactions which have taken place in court, and are valuable only as permanent records of the facts which they record.
The petition for certiorari is denied.